                                        Case 3:19-cv-05709-WHA Document 116 Filed 08/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SHARI ANNETTE JORDEN,
                                  11                 Plaintiff,                              No.    C 15–05709 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   COVIDIEN, LP., et al.,                                ORDER GRANTING
                                                                                             MOTIONS TO SEAL
                                  14                 Defendants.

                                  15

                                  16

                                  17         The parties have stipulated to a dismissal with prejudice, which was granted, but five

                                  18   motions to seal remain pending.

                                  19        Plaintiff’s motions seek to redact portions of records submitted with the opposition to

                                  20   summary judgment and the response to the order to show cause (Dkt. 79, 97). The presence of

                                  21   personally-identifiable information in these records warrants redactions, but the plaintiff must

                                  22   leave the substance of the records intact as this information assists the public’s understanding

                                  23   of the case. The plaintiff shall redact Jorden’s personally-identifiable information (i.e., date of

                                  24   birth, social security number) and REFILE unsealed versions of the redacted documents BY

                                  25   AUGUST 23 AT NOON.

                                  26         Three of the pending motions to seek to seal defendants’ motions in limine, exhibits filed

                                  27   in support of the motions in limine, and exhibits in support of defendants’ trial brief (Dkts.

                                  28   106, 107, 111). Defendants seek to seal these documents because they contain personally-
                                       Case 3:19-cv-05709-WHA Document 116 Filed 08/16/21 Page 2 of 2




                                   1   identifiable information. Typically, the undersigned judge would not allow the sealing of

                                   2   entire exhibits that could be redacted to protect personally-identifiable information. But

                                   3   defendants submitted these materials before the dismissal with prejudice and before the final

                                   4   pretrial conference. Because the dismissal precluded consideration of these documents, the

                                   5   public has little interest in accessing them. The motion to seal these documents is therefore

                                   6   GRANTED.

                                   7

                                   8        IT IS SO ORDERED.

                                   9

                                  10   Dated: August 16, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                              WILLIAM ALSUP
                                  13                                                          UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
